DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKADO T (JP 2016090785 A (please see translation provided)). 
Regarding claim 34, OKADO T teaches a non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors (paragraphs 0015 and 0058 program run on CPU) to: generate first depth data based on an active depth system including a sensor (figure 10 item 1002 and paragraph 0052; distance to the subject is calculated using TOF), the sensor including a first set of pixels including focus pixels (figure 3 item s A and B also paragraph 0017); generate second depth data based on signals generated from corresponding pairs of the focus pixels (figure 10 item 1003 – 1004 and paragraph 0052 focus and calculation of distance); and generate combined depth data based on the first depth data and the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004 (i.e. combined depth)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9 – 11, 15 – 16, 19 – 25, 27 – 28, and 32 - 33 rejected under 35 U.S.C. 103 as being unpatentable over OKADO T (JP 2016090785 A (please see translation provided)) in view of Wang (US PgPub No. 20170187948).
Regarding claim 1, OKADO T teaches a device (paragraph 0012 and figure 2 as a whole; imaging device), comprising: a projector configured to transmit a source light onto a scene (figure 2 item 202 and paragraph 0012; light emitting element); an phase detection autofocus (PDAF) sensor configured to receive reflections of the source light off of objects within the scene, the PDAF sensor including a first set of pixels including focus pixels (figure 3 items A and B focus detection pixels acting as PDAF); a memory (paragraph 0058; program stored on a memory); and a processor coupled to the PDAF sensor and the memory (figure 2 items 204 and/or 205; signal processing unit and/or control unit), the processor configured to: generate first depth data based on the received reflections of the source light (figure 10 item 1002 and paragraph 0052; distance to the subject is calculated using TOF); generate second depth data based on signals generated from corresponding pairs of the focus pixels (figure 10 item 1003 – 1004 and paragraph 0052 focus and calculation of distance); and generate combined depth data based on the first depth data and the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004 (i.e. combined depth)).
However, OKADO T fails to teach wherein the PDAF system includes infrared. Wang, on the other hand teaches wherein the PDAF system includes infrared.
More specifically, Wang teaches wherein the PDAF system includes infrared (paragraphs 0032 – 0033, 0036, 0043, and 0047, infrared pixels utilized for the PDAF function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 2, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the infrared PDAF sensor includes a second set of pixels including a narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 3, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches OKADO T teaches wherein generating the second depth data is based on determined disparities between the signals generated from corresponding pairs of focus pixels (figure 10 item 1003 – 1004 and paragraph 0052 focus and calculation of distance from the focus detection pixels).

Regarding claim 4, as mentioned above in the discussion of claim 2, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein at least a subset of the first set of pixels includes the narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 5, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the infrared PDAF sensor includes one or more filters (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 6, as mentioned above in the discussion of claim 5, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the one or more filters includes one or more of a narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units [note this is a narrowband filter]; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 7, as mentioned above in the discussion of claim 5, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the one or more filters includes one or more of a color filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 9, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the PDAF sensor is included within an active depth system (figure 3 items A and B focus detection pixels acting as PDAF in the TOF system and/or light from item 202).
However, OKADO T fails to teach wherein the PDAF system includes infrared. Wang, on the other hand teaches wherein the PDAF system includes infrared.
More specifically, Wang teaches wherein the PDAF system includes infrared (paragraphs 0032 – 0033, 0036, 0043, and 0047, infrared pixels utilized for the PDAF function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 10, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the first depth data is generated based on the active depth system (figure 10 item 1002 and paragraph 0052; distance to the subject is calculated using TOF).

Regarding claim 11, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim. 
Additionally, Wang teaches wherein the source light includes infrared light (paragraphs 0032 – 0033, 0036, 0043, and 0047, infrared pixels utilized for the PDAF function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 15, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the processor is further configured to: determine a first set of confidence values associated with the first depth data and determine a second set of confidence values associated with the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004).

Regarding claim 16, as mentioned above in the discussion of claim 15, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein generating the combined depth data includes combining a portion of the first depth data and a portion of the second depth data based upon the first set of confidence values associated with the first depth data and the second set of confidence values associated with the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004).

Regarding claim 19, OKADO T teaches a method (figure 10), comprising: generating first depth data (figure 10 item 1002 and paragraph 0052; distance to the subject is calculated using TOF) based on an active depth system including a phase detection autofocus (PDAF) sensor (figure 3 items A and B focus detection pixels acting as PDAF), the PDAF sensor including a first set of pixels including focus pixels (figure 3 items A and B focus detection pixels acting as PDAF); generating second depth data based on signals generated from corresponding pairs of the focus pixels (figure 10 item 1003 – 1004 and paragraph 0052 focus and calculation of distance); and generating combined depth data based on the first depth data and the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004 (i.e. combined depth)).
However, OKADO T fails to teach wherein the PDAF system includes infrared. Wang, on the other hand teaches wherein the PDAF system includes infrared.
More specifically, Wang teaches wherein the PDAF system includes infrared (paragraphs 0032 – 0033, 0036, 0043, and 0047, infrared pixels utilized for the PDAF function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 20, as mentioned above in the discussion of claim 19, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the infrared PDAF sensor includes a second set of pixels including a narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 21, as mentioned above in the discussion of claim 19, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches OKADO T teaches wherein generating the second depth data is based on determined disparities between the signals generated from corresponding pairs of focus pixels (figure 10 item 1003 – 1004 and paragraph 0052 focus and calculation of distance from the focus detection pixels).

Regarding claim 22, as mentioned above in the discussion of claim 20, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein at least a subset of the first set of pixels includes the narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 23, as mentioned above in the discussion of claim 19, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the infrared PDAF sensor includes one or more filters (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 24, as mentioned above in the discussion of claim 23, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the one or more filters includes one or more of a narrowband filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units [note this is a narrowband filter]; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 25, as mentioned above in the discussion of claim 23, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein the one or more filters includes one or more of a color filter (abstract; a plurality of color filter units disposed on the sensor array layer to cover the plurality of normal sensor units; a pair of IR-pass filter units disposed on the sensor array layer to respectively cover the pair of autofocus sensor units; a micro-lens layer including a plurality of micro-lenses disposed on the color filter units and the IR-pass filter units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 27, as mentioned above in the discussion of claim 19, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches transmitting, via a projector, a source light onto a scene (figure 2 item 202; transmitting, via a projector, a source light onto a scene); and receiving, via the PDAF sensor (figure 3 items A and B focus detection pixels acting as PDAF), reflections of the source light off of objects within the scene (paragraphs 0003 and 0014; reflections of the source light off of objects within the scene).

Regarding claim 28, as mentioned above in the discussion of claim 27, OKADO T in view of Wang teach all of the limitations of the parent claim. 
Additionally, Wang teaches wherein the source light includes infrared light (paragraphs 0032 – 0033, 0036, 0043, and 0047, infrared pixels utilized for the PDAF function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of OKADO T because in at least paragraph 0047 Wang states that the system improves low light capture and sensor units can detect the intensity of red, green, and blue light more precisely thereby improving the image capture of OKADO T.

Regarding claim 32, as mentioned above in the discussion of claim 19, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches determining a first set of confidence values associated with the first depth data and determining a second set of confidence values associated with the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004).

Regarding claim 33, as mentioned above in the discussion of claim 32, OKADO T in view of Wang teach all of the limitations of the parent claim.  Additionally, Wang teaches wherein generating the combined depth data includes combining a portion of the first depth data and a portion of the second depth data based upon the first set of confidence values associated with the first depth data and the second set of confidence values associated with the second depth data (figure 10 items 1005 – 1008 and paragraphs 0053 – 0055; determining if the output from 1002 and 1004 are within a range and fiction according to the output range data by either determining if handling a dark image or not, thereby controlling according to step 1002 or 1004).




Claims 8, 12 – 14, 26, and 29 - 31 rejected under 35 U.S.C. 103 as being unpatentable over OKADO T (JP 2016090785 A (please see translation provided)) in view of Wang (US PgPub No. 20170187948) in view of Jung (US PgPub No. 20060115160).
Regarding claim 8, as mentioned above in the discussion of claim 5, OKADO T in view of Wang teach all of the limitations of the parent claim.
Additionally, OKADO T teaches the PDAF sensor (figure 3 items A and B focus detection pixels acting as PDAF).
However, OKADO T in  view of Wang fails to teach wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor. Jung, on the other hand teaches wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor.
More specifically, Jung teaches wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor (paragraphs 0039 – 0043; motor moving the infrared bandpass filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with including a filter when needed thereby improving imaging of OKADO T.

Regarding claim 12, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.
However, OKADO T in  view of Wang fails to teach wherein the source light includes a pattern. Jung, on the other hand teaches wherein the source light includes a pattern.
More specifically, Jung teaches wherein the source light includes a pattern (paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Regarding claim 13, as mentioned above in the discussion of claim 12, OKADO T in view of Wang in view of Jung teach all of the limitations of the parent claim.
Additionally, Jung teaches wherein the pattern includes a structured pattern (paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Regarding claim 14, as mentioned above in the discussion of claim 1, OKADO T in view of Wang teach all of the limitations of the parent claim.
However, OKADO T in  view of Wang fails to teach wherein the source light includes a flood pattern. Jung, on the other hand teaches wherein the source light includes a flood pattern.
More specifically, Jung teaches wherein the source light includes a flood pattern (figure 2A also paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Regarding claim 26, as mentioned above in the discussion of claim 23, OKADO T in view of Wang teach all of the limitations of the parent claim.
Additionally, OKADO T teaches the PDAF sensor (figure 3 items A and B focus detection pixels acting as PDAF).
However, OKADO T in  view of Wang fails to teach wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor. Jung, on the other hand teaches wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor.
More specifically, Jung teaches wherein the one or more filters is mechanically controlled to move above one or more pixels of the infrared sensor (paragraphs 0039 – 0043; motor moving the infrared bandpass filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with including a filter when needed thereby improving imaging of OKADO T.

Regarding claim 29, as mentioned above in the discussion of claim 27, OKADO T in view of Wang teach all of the limitations of the parent claim.
However, OKADO T in  view of Wang fails to teach wherein the source light includes a pattern. Jung, on the other hand teaches wherein the source light includes a pattern.
More specifically, Jung teaches wherein the source light includes a pattern (paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Regarding claim 30, as mentioned above in the discussion of claim 29, OKADO T in view of Wang in view of Jung teach all of the limitations of the parent claim.
Additionally, Jung teaches wherein the pattern includes a structured pattern (paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Regarding claim 31, as mentioned above in the discussion of claim 27, OKADO T in view of Wang teach all of the limitations of the parent claim.
However, OKADO T in  view of Wang fails to teach wherein the source light includes a flood pattern. Jung, on the other hand teaches wherein the source light includes a flood pattern.
More specifically, Jung teaches wherein the source light includes a flood pattern (figure 2A also paragraphs 0037 – 0045 and 0067; light pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Jung with the teachings of OKADO T in view of Wang to have a system of improved imaging with adjustable light pattern when needed thereby improving imaging of OKADO T.

Allowable Subject Matter
Claims 17 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 17:  “wherein combining the portion of the first depth data and the portion of the second depth data based upon the first set of confidence values associated with the first depth data and the second set of confidence values associated with the second depth data includes: comparing a first confidence value of the first set of confidence values associated with the first depth data to a corresponding second confidence value of the second set of confidence values associated with the second depth data; determining, based on the comparison, a higher confidence value between the first confidence value and the second confidence value; and selecting a depth value associated with the higher confidence value to include within the combined depth data” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

The following is a statement of reasons for the indication of allowable subject matter for claim 18:  “wherein combining the portion of the first depth data and the portion of the second depth data based upon the first set of confidence values associated with the first depth data and the second set of confidence values associated with the second depth data includes: assigning a first weight to a first depth value associated with a first confidence value of the first set of confidence values associated with the first depth data; assigning a second weight to a corresponding second depth value associated a corresponding second confidence value of the second set of confidence values associated with the second depth data, wherein the first weight is proportional to the first confidence value and the second weight is proportional to the second confidence value; and selecting a first weighted depth value associated with the first depth data and a second weight depth value associated with the second depth data to include within the combined depth data” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi (US patent No. 2012/0038810) teaches a system with focus pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
06/26/2022